Title: To George Washington from George Walton, 7 August 1781
From: Walton, George
To: Washington, George


                        
                            Sir,
                            Philadelphia, 7 August, 1781.
                        
                        By the journals of Congress we percieve, that an application to Congress, from the Executive of the state
                            which we have the honor to represent, respecting the Exchange of General Elbert, was transmitted to you in february last
                            year, in the course of which the Delegates of the State repeated the Application, and were honored with your answer. The
                            late Cartel established in the southern Department, including all Militia captured by either side, prior to a certain day,
                            has given us ground for supposing that he is now liberated from his parole. He was a Brigadier of the Militia, and acting
                            as such, when he was taken; he was esteemed and held as such by the Enemy; And he signed all official papers, during his
                            confinement, in that character. We understand that Major Hyrne, the Commissioner on the part of the United States,
                            considers him included: but we would wish to have your Excellency’s sentiments upon the subject.
                        We will further mention, that the case of Governor Wright was lately taken up in Congress with a view of
                            exchanging him for General Elbert; but upon the prospect of a general Cartel taking place, it was not prosecuted. It is
                            possible that this case might have had some influence in bringing about a general Exchange.
                        We beg leave to embrace this opportunity of congratulating your Excellency on the wonderful change in the
                            affairs of the Southern department. That the appointment of the Officer who has wrought this change, was judicious, the
                            most important and fortunate events bear ample and lasting testimony—events too, brought about with the most inadequate
                            means; And we are happy to assure you, that General Greene has the entire confidence and esteem of Congress, and of the
                            approbation & praise of the Southern States. We wish you health & a successful Campaign, being with the
                            highest esteem & respect, Your Excellency’s most Obedient servants
                        
                            Geo. Walton
                            Richd Howly
                        
                    